Filed 10/29/14 P. v. Miller CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----


THE PEOPLE,                                                                                  C074357

                   Plaintiff and Respondent,                                     (Super. Ct. Nos. 13F00095,
                                                                                         13F00271)
         v.

BOBBY JOE DWAYNE MILLER,

                   Defendant and Appellant.




         This case comes to us pursuant to People v. Wende (1979) 25 Cal. 3d 436 (Wende).
Having reviewed the record as required by Wende, we affirm the judgment.
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal. 4th 106, 110, 124.)
                        FACTUAL AND PROCEDURAL BACKGROUND
                                                Case No. 13F00271
         On December 26, 2012, defendant took a vehicle without the owner’s consent and
while driving this vehicle he pulled up to a landscape truck and stole a power blower.



                                                             1
The owner of the blower gave chase and defendant crashed into parked cars and fled the
scene.
                                     Case No. 13F00095
         On January 3, 2013, defendant took a bait car with the intent to steal it. When
stopped, defendant was in possession of shaved keys.
                             No Contest Pleas and Sentencing
         In case No. 13F00271 defendant pleaded no contest to felony auto theft and
misdemeanor hit and run. In case No. 13F00095 defendant pleaded no contest to felony
auto theft. On both cases, defendant admitted a prior auto theft enhancement for a
December 18, 2008 conviction of auto theft and a strike enhancement for a July 11, 2011
residential burglary conviction.
         In accordance with the plea agreement, the court imposed an aggregate term of
eight years in prison as follows: for the auto theft conviction with a prior auto theft
enhancement in case No. 13F00271 defendant was sentenced to the middle term of three
years doubled to six years because of the strike;1 and for the auto theft conviction with a
prior auto theft enhancement in case No. 13F00095 the court imposed a consecutive term
of one year (one third of the midterm) doubled to two years because of the strike. The
court credited defendant with 112 days of presentence custody (56 actual, 56 conduct).
The court imposed other fines and fees as set forth in the abstract of judgment.
                                     WENDE REVIEW
         We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief setting forth the facts of the case and, pursuant to Wende, requesting the court to
review the record and determine whether there are any arguable issues on appeal.
Defendant was advised by counsel of the right to file a supplemental brief within 30 days



1 For the misdemeanor hit and run conviction, the court sentenced defendant to 120 days,
to be served concurrently.

                                              2
of the date of filing of the opening brief. More than 30 days have elapsed, and we
received no communication from defendant.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                     DISPOSITION
       The judgment is affirmed.



                                                       MURRAY               , J.



We concur:



      BLEASE                , Acting P. J.



      BUTZ                  , J.




                                             3